UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4209


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES W. GEORGE, a/k/a "jimingoshen", a/k/a "me george",

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00024-JDB-DJJ-1)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, David J. Perri, John C. Parr, Assistant United States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James W. George appeals his conviction by a jury and

sentence on six counts of attempted transfer of obscenity to a

minor, in violation of 18 U.S.C. § 1470 (2006).                               The district

court sentenced George to thirty months’ imprisonment on each

count,      to    be     served        concurrently,         and   to    three      years    of

supervised release.                  George appeals, challenging the district

court’s providing the jury with a willful blindness instruction

and   its    enhancement          of    George’s       sentence    for     obstruction       of

justice pursuant to U.S. Sentencing Guidelines Manual § 3C1.1

(2008).      Finding no reversible error, we affirm.

               The      trial    testimony       demonstrated       that     Deputy    Wesley

Frame,      working       in    an     undercover      capacity     for      the    Hampshire

County Sheriff’s Office, assumed a fictitious online persona as

a   fourteen       year-old       deaf    girl       named    Melissa     Martin     for    the

purpose      of      conducting         online       investigations        into     Internet-

related child exploitation activities.                        George contacted Melissa

via the internet and, in an instant message chat conversation

that lasted over an hour, and after she stated that she was

fourteen years old, George turned on a web cam so that Melissa

could    see      him    masturbating       while       he    looked    at    her    computer

profile picture.                George voluntarily transmitted similar live

web-cam footage to Melissa on several other occasions and after

she again told him she was a minor.

                                                 2
            George testified at trial, denying any awareness that

the person with whom he was corresponding was under the age of

sixteen, and claiming he believed the person to be a gay man or

an older woman engaged in fantasy role-play.                             The key issue at

trial was whether George knew he was corresponding with a minor.

            We     review     the    decision          of    the       district       court     to

provide    a     particular     jury       charge       for    abuse       of    discretion.

United States v. Abbas, 74 F.3d 506, 513 (4th Cir. 1996).                                      The

willful    blindness     instruction         allows         the    jury    to        impute    the

element of knowledge of an illegal activity to the defendant,

United States v. Schnabel, 939 F.2d 197, 203 (4th Cir. 1991),

and   is   appropriate      when     the    defendant         claims      lack        of    guilty

knowledge in the face of evidence supporting an inference of

deliberate ignorance.          Abbas, 74 F.3d at 513.

            Here, Melissa told George several times that she was

fourteen years old and made references to age-appropriate life

circumstances during the chat conversations.                             George expressed

concern for and awareness of the legal risks involved in the

conduct    about     which     they     chatted,            including      concern           about

someone    finding    evidence        of     their      relationship            on    Melissa’s

computer    and    statements        that    they      would       have    to        wait    until

Melissa    graduated     high       school       for   them       to    engage        in    direct

sexual activity.       On these facts, we find no abuse of discretion



                                             3
in the district court’s determination of the propriety of the

willful blindness instruction. *

               Nor   do    we   find     any   error          in    the   district       court’s

enhancement      of    George’s        sentence         for    obstruction        of     justice

given his denial, in the face of overwhelming evidence to the

contrary, that he knew Melissa was under sixteen years of age.

George’s       testimony        was      material,            and     fundamentally           and

irreconcilably at odds with both the verdict of the jury, which

found him to lack credibility in his protestations of innocence,

and   with     the    wealth      of    evidence        introduced         at    trial.       The

district      court’s      conclusion      that         George      perjured      himself       at

trial, thus supporting the enhancement, was proper.                                   See, e.g.,

United      States    v.   Boesen,      541    F.3d      838,       852    (8th       Cir.   2008)

(upholding       enhancement           based       on    fundamental            inconsistency

between       defendant’s         testimony        and        the     jury       verdict       and

evidence); United States v. Garcia, 994 F.2d 1499, 1509 (10th

Cir. 1993) (same).

               Accordingly,        we     affirm         George’s          conviction         and

sentence.       We dispense with oral argument because the facts and

legal       contentions     are    adequately           presented         in    the    materials

        *
       George’s assertion on appeal that the instruction is not
appropriate where there is evidence that the defendant had
actual knowledge of the age of the person to whom he sent the
obscenity is without merit.      See Abbas, 74 F.3d at 513;
Schnabel, 939 F.2d at 203-04.



                                               4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5